Exhibit 10.5
MarketAxess Holdings Inc.
299 Park Avenue, 10th Floor
New York, New York, 10171
January 19, 2011
Mr. T. Kelley Millet, President
c/o MarketAxess Holdings Inc.
299 Park Avenue, 10th Floor
New York, New York, 10171
Re: Amended and Restated Terms of Employment
Dear Kelley:
The purpose of this letter is to confirm the amended and restated terms and
conditions of your continued employment with MarketAxess Holdings Inc. (the
“Company”). The Company is pleased to continue your employment in accordance
with the terms of this letter (the “Letter Agreement”).
1. Title, Term and Duties. On the date hereof, the Company acknowledges that you
are employed by the Company as its President and that you serve as a member of
the Board of Directors of the Company (the “Board”). Your employment will
continue under the terms and conditions of this Letter Agreement for a term from
February 1, 2011 (the “Effective Date”) until January 31, 2015 (the “Initial
Term”). On the day following the last day of the Initial Term and each
anniversary thereof, the term of this Letter Agreement shall be automatically
extended for successive one-year periods, provided, however, that either party
hereto may elect not to extend this Letter Agreement by giving written notice to
the other party at least ninety (90) days prior to the end of the Initial Term
or any such anniversary date. Notwithstanding anything else herein, you and the
Company retain the right to terminate your employment hereunder at any time for
any reason or no reason in accordance with the terms of this Letter Agreement.
The period of time between the Effective Date and the termination of your
employment hereunder shall be referred to herein as the “Term.” During the Term,
you will have such duties, responsibilities and authority, commensurate with
your position, as may be assigned to you from time to time by the Chief
Executive Officer of the Company. In addition, during the Term, you will report
to and follow the lawful directions of the Chief Executive Officer of the
Company.
While you are employed by the Company, you will devote substantially all of your
business time and efforts to the performance of your duties hereunder and use
your best efforts in such endeavors.

 

 



--------------------------------------------------------------------------------



 



2. Base Salary, Bonus, Equity and Benefits.
(a) During the Term, the Company will pay you a base salary at a minimum rate of
$300,000.00 per year, in accordance with the usual payroll practices of the
Company. In addition, during the Term, you will be eligible to receive an annual
bonus subject to, and in accordance with, the Company’s annual performance
incentive plan as in effect from time to time on terms and conditions
established and evaluated by the Compensation Committee (the “Compensation
Committee”) of the Board in its sole discretion.
(b) In consideration for your entering into this Letter Agreement, on the date
that you execute this Letter Agreement you will receive the following equity
awards under the Company’s 2004 Stock Incentive Plan (amended and restated
effective April 28, 2006) (the “Stock Plan”): (i) stock options to purchase a
number of shares of the Company’s common stock with a grant date black-scholes
value of $1,250,000, which award will be granted pursuant to, and will be
subject to the terms and conditions of, the Form of Stock Option Agreement
attached hereto as Exhibit A; and (ii) restricted stock units for a number of
shares of the Company’s common stock with a grant date value of $1,250,000,
which award will be granted pursuant to, and will be subject to the terms and
conditions of, the Form of Restricted Stock Unit Agreement attached hereto as
Exhibit B.
(c) During the Term, you will be entitled to participate, to the extent eligible
thereunder, in all benefit plans and programs (other than equity based
arrangements and annual incentive compensation), in accordance with the terms
thereof in effect from time to time, as are provided by the Company to senior
management of the Company (including, without limitation, health benefits, life
insurance and disability insurance), at a level comparable to other senior
management of the Company. In addition, during the Term, you will be eligible to
receive annual equity awards in such form and amounts and on such terms and
conditions determined by the Compensation Committee in its sole discretion.
3. Business Expenses. Upon presentation of appropriate documentation, you will
be reimbursed by the Company for reasonable business expenses, in accordance
with Company policies applicable to senior management, in connection with the
performance of your duties hereunder.

 

2



--------------------------------------------------------------------------------



 



4. Severance/Termination of Employment/Change in Control.
(a) In the event your employment with the Company pursuant to this Letter
Agreement is terminated outside the Change in Control Protection Period (as
defined in Section 4(b)) other than: (x) by you voluntarily, including without
limitation as a result of your non-extension of the Term as provided in
Section 1 (and in any event other than as a result of your resignation for Good
Reason (as defined in Section 4(e) below)); or (y) by the Company for Cause (as
defined in Section 4(d) below), and subject to your executing and delivering to
the Company within 60 days following the date of such termination a fully
effective waiver and general release in substantially the form attached to the
Letter Agreement as Exhibit C (the “Release”) (which form may be amended by the
Company with such changes as the Company or its counsel determine are reasonably
necessary to support the legality and effectiveness of the Release), which the
Company will provide to you within seven (7) days following the date of
termination, the Company will: (i) continue to pay you (or, in the event of your
death, your estate) in accordance with this Section 4(a) your base salary for a
period of twelve (12) months commencing on the date set forth below in
accordance with the usual payroll practices of the Company, but off the employee
payroll; (ii) pay you an amount equal to the average of the annual full-year
cash bonuses you received from the Company for the three (3) completed calendar
years prior to termination, payable in accordance with this Section 4(a) in
twelve (12) approximately equal monthly installments commencing on the date set
forth below; (iii) pay you any accrued and earned but unpaid annual bonus for
the prior calendar year that would have been paid but for such termination,
payable when such annual bonus would have otherwise been paid in accordance with
the applicable annual performance incentive plan; and (iv) if you (or in the
event of your death, your spouse or dependents) timely elect to continue health
coverage under the Company’s plan in accordance with COBRA, pay your, your
spouse’s and your dependent’s continuation coverage premiums to the extent, and
for so long as you (or, in the event of your death, your spouse or dependents)
remain eligible for such continuation coverage under the applicable plan and
pursuant to applicable law, but in no event for more than twelve (12) months
from the date of termination; provided, that the payments for continuation
coverage shall be made only to the extent that such payments will not
(i) subject the Company or any affiliate to any taxes or other penalties under
Section 4980D of the Code or (ii) otherwise cause a violation of applicable law.
Notwithstanding anything herein to the contrary, payment of the amounts
described in subsections (i), (ii) and (iii) above shall be subject to the delay
provided under Section 7(a), and in the event that such delay does not apply to
the amounts described in subsection (i) and (ii), then the first payments of
such amounts will made on the sixtieth (60th) day after the date of termination,
which first payment will include payment of any amounts that would otherwise be
due prior thereto.

 

3



--------------------------------------------------------------------------------



 



(b) In the event your employment with the Company pursuant to this Letter
Agreement is terminated by you for Good Reason (as defined in Section 4(e)
below) or other than: (x) by you voluntarily without Good Reason, including
without limitation as a result of your non-extension of the Term as provided in
Section 1; or (y) by the Company for Cause, in any case, on or within eighteen
(18) months after a Change in Control (as defined in the Stock Plan on the date
hereof) or within three (3) months prior to a Change in Control that constitutes
a Change in Control Event within the meaning of Section 409A of Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) (the “Change in
Control Protection Period”), in lieu of the payments and benefits described in
Section 4(a), and subject to your executing and delivering to the Company within
60 days following the date of such termination a fully effective copy of the
Release, which the Company will provide to you within seven (7) days following
the date of termination, the Company will: (i) continue to pay you (or, in the
event of your death, your estate) in accordance with this Section 4(b) your base
salary for a period of eighteen (18) months commencing on the date set forth
below in accordance with the usual payroll practices of the Company, but off the
employee payroll; (ii) pay you an amount equal to one and one-half (1.5) times
the average of the annual full-year cash bonus you received from the Company for
the three (3) completed calendar years prior to such termination, payable in
accordance with this Section 4(b) in eighteen (18) approximately equal monthly
installments commencing on the date set forth below; (iii) pay you any accrued
and earned but unpaid annual bonus for the prior calendar year that would have
been paid but for such termination, payable when such annual bonus would have
otherwise been paid in accordance with the applicable annual performance
incentive plan; and (iv) provide you with the benefits described in
Section 4(a)(iv) (provided in the manner described therein) for up to twelve
(12) months from the date of termination. Notwithstanding anything herein to the
contrary, payment of the amounts described in subsections (i), (ii) and
(iii) above shall be subject to the delay provided under Section 7(a), and in
the event that such delay does not apply to the amounts described in subsection
(i) and (ii), then the first payments of such amounts will made on the sixtieth
(60th) day after the date of termination, which first payment will include
payment of any amounts that would otherwise be due prior thereto.
(c) You will be under no obligation to seek other employment and there will be
no offset against any amounts owing to you under Sections 4(a) or (b) above, as
applicable, on account of any remuneration attributable to any subsequent
employment that you may obtain.
(d) For purposes of this Letter Agreement, “Cause” shall mean your (i) willful
misconduct or gross negligence in the performance of your duties under this
Letter Agreement that is not cured by you within 30 days after your receipt of
written notice given to you by the Company, (ii) conviction of, or plea of
guilty or nolo contendere to, a crime relating to the Company or any affiliate
or any felony, or (iii) material breach of this Letter Agreement or any other
material written agreement entered into between you and the Company that is not
cured by you within 30 days after your receipt of written notice given to you by
the Company.
(e) For purposes of this Letter Agreement, “Good Reason” shall mean any of the
following events that is not cured by the Company within thirty (30) days after
the Company’s receipt of written notice from you specifying the event claimed to
be Good Reason: (i) any reduction in your title (other than as a result of you
ceasing to be a director) or the failure of the Board to nominate you as a
director, (ii) a material diminution in your duties, authorities or
responsibilities (other than as a result of you ceasing to be a director) or the
assignment to you of duties or responsibilities that are materially adversely
inconsistent with your then position; (iii) a material breach of this Letter
Agreement by the Company; (iv) a requirement by the Company that your principal
place of work be moved to a location more than fifty (50) miles away from its
current location; or (v) the failure of the Company to obtain and deliver to you
a reasonably satisfactory written agreement from any successor to all or
substantially all of the Company’s assets to assume and agree to perform this
Letter Agreement. You shall be required to provide the Company with written
notice of your termination of employment for Good Reason no later than
forty-five (45) days after the occurrence of the event that constitutes Good
Reason.

 

4



--------------------------------------------------------------------------------



 



(f) Upon termination of your employment hereunder for any reason, all of your
then outstanding equity awards shall be treated as set forth in the applicable
award agreement and the Company will have no obligations under this Letter
Agreement other than as provided above and to pay you: (i) any base salary you
have earned and accrued but remains unpaid as of the date of your termination of
employment, paid in accordance with the usual payroll practices of the Company;
(ii) any unreimbursed business expenses otherwise reimbursable in accordance
with the Company’s policies as in effect from time to time, paid in accordance
with such policies and Section 7(d) below; and (iii) benefits paid and or
provided in accordance with the terms of the applicable plans and programs of
the Company.
5. 280G Excise Tax. In the event that you become entitled to payments and/or
benefits provided by this Letter Agreement or any other amounts or benefits in
the “nature of compensation” (whether pursuant to the terms of this Letter
Agreement or any other plan, arrangement or agreement with the Company, any
person whose actions result in a change of ownership or effective control
covered by Section 280G(b)(2) of Code or any person affiliated with the Company
or such person) as a result of such change in ownership or effective control of
the Company (collectively the “Company Payments”), and if such Company Payments
will be subject to the tax (the “Excise Tax”) imposed by Section 4999 of the
Code (or any similar tax that may hereafter be imposed by any taxing authority)
the amount of any Company Payments will be automatically reduced to an amount
one dollar less than an amount that would subject you to the Excise Tax;
provided, however, that the reduction will occur only if the reduced Company
Payments received by you (after taking into account all applicable federal,
state and local income, social security and other taxes) would be greater than
the unreduced Company Payments to be received by you minus (i) the Excise Tax
payable with respect to such Company Payments and (ii) all other applicable
federal, state and local income, social security and other taxes on such Company
Payments. If such reduction is to be effective, the Company Payments shall be
reduced in the following order: (a) any cash severance based on salary or bonus,
(b) any other cash amounts payable to you, (c) any benefits valued as “parachute
payments” within the meaning of Code Section 280G(b)(2); (d) acceleration of
vesting of any stock option or similar awards for which the exercise price
exceeds the then fair market value, and (e) acceleration of vesting of any
equity not covered by clause (d) above.
6. Restrictive Covenants. You acknowledge and agree that the terms of the
confidential information statement (the “MarketAxess Confidentiality Statement”)
and the Proprietary Information and Non-Competition Agreement (the “Proprietary
Information and Non-Competition Agreement”) that you previously executed shall
remain in full force and effect.

 

5



--------------------------------------------------------------------------------



 



7. Code Section 409A
(a) Notwithstanding any provision to the contrary in this Letter Agreement, a
termination of your employment will not be deemed to have occurred for purposes
of any provision of this Letter Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” (within the meaning of Code
Section 409A) and, for purposes of any such provision of this Letter Agreement,
references to a “termination” or “termination of employment” will mean
separation from service. If you are deemed on the date of termination of your
employment to be a “specified employee”, within the meaning of that term under
Section 409A(a)(2)(B) of the Code and using the identification methodology
selected by the Company from time to time, or if none, the default methodology
set forth in Code Section 409A, then with regard to any payment or the providing
of any benefit that constitutes “non-qualified deferred compensation” pursuant
to Code Section 409A, such payment or benefit will not be made or provided prior
to the earlier of (i) the expiration of the six-month period measured from the
date of your separation from service or (ii) the date of your death. On the
first day of the seventh month following the date of your separation from
service or, if earlier, on the date of your death, all payments delayed pursuant
to this Section (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) will be paid or reimbursed to
you in a lump sum, and any remaining payments and benefits due under this Letter
Agreement will be paid or provided in accordance with the normal payment dates
specified for them herein in each case without interest.
(b) If you (or your representative) inform the Company that any provision of
this Letter Agreement would cause you to incur any additional tax or interest
under Code Section 409A or any regulations or Treasury guidance promulgated
thereunder, the Company will consider in good faith reforming such provision,
after consulting with and receiving your approval (which will not be
unreasonably withheld); provided that the Company agrees to maintain, to the
maximum extent practicable, the original intent and economic benefit to you of
the applicable provision without violating the provisions of Code Section 409A.
(c) The parties agree that this Letter Agreement shall be interpreted to comply
with Code Section 409A and all provisions of this Letter Agreement shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A. In no event will the Company be liable for
any additional tax, interest or penalties that may be imposed on you by Code
Section 409A or any damages for failing to comply with Code Section 409A or the
provisions of this Section 7.
(d) Any reimbursement of costs and expenses provided for under this Letter
Agreement shall be made no later than December 31 of the calendar year next
following the calendar year in which the expenses to be reimbursed are incurred.

 

6



--------------------------------------------------------------------------------



 



(e) With regard to any provision herein that provides for reimbursement of
expenses or in-kind benefits, except as permitted by Code Section 409A, (i) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit, and (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause
(ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Code Section 105(b) solely because such expenses are
subject to a limit related to the period the arrangement is in effect.
(f) With regard to any installment payments provided for herein, each
installment thereof shall be deemed a separate payment for purposes of Code
Section 409A.
(g) Whenever a payment under this Letter Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.
(h) To the extent that this Letter Agreement provides for your indemnification
by the Company and/or the payment or advancement of costs and expenses
associated with indemnification, any such amounts shall be paid or advanced to
you only in a manner and to the extent that such amounts are exempt from the
application of Code Section 409A in accordance with the provisions of Treasury
Regulation 1.409A-1(b)(10).
8. Directors and Officers Liability Insurance. While you are employed by the
Company hereunder and while potential liability exists thereafter, the Company
will cover you under the Company’s directors’ and officers’ liability insurance
on the same basis as other directors and senior management of the Company, which
liability insurance shall at all times provide coverage in an amount that is
reasonable and customary for companies of a similar size in the Company’s
industry.
9. Miscellaneous.
(a) The Company may withhold from any and all amounts payable to you such
federal, state, local and all other taxes as may be required to be withheld
pursuant to any applicable laws or regulations.
(b) You represent that your execution and performance of this Letter Agreement
will not be in violation of any other agreement to which you are a party.
Notwithstanding anything else herein, this Letter Agreement is personal to you
and neither the Letter Agreement nor any rights hereunder may be assigned by
you.

 

7



--------------------------------------------------------------------------------



 



(c) This Letter Agreement shall be governed by, and construed under and in
accordance with, the internal laws of the State of New York, without reference
to rules relating to conflicts of laws.
(d) This Letter Agreement contains the entire agreement of the parties relating
to the subject matter hereof, and supersedes in its entirety any and all prior
agreements (including, without limitation, the prior letter agreements, dated
August 21, 2006, as amended), understandings or representations relating to the
subject matter hereof other than any equity award agreements entered into on or
prior to the date hereof, the MarketAxess Confidentiality Statement and the
Proprietary Information and Non-Competition Agreement.
(e) No modifications of this Letter Agreement will be valid unless made in
writing and signed by the parties hereto.
10. Arbitration. Any controversy or claim arising out of or relating to this
Letter Agreement or your employment with the Company shall be settled by
arbitration in New York, New York administered by the American Arbitration
Association (“AAA”) under its Commercial Arbitration Rules. The arbitration
shall be arbitrated by a single arbitrator mutually selected by you and the
Company, with the AAA to appoint the arbitrator in the event that the parties
are unable to agree on the selection within thirty days following the initiation
of the arbitration. Judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. The parties acknowledge and
agree that in connection with any such arbitration and regardless of outcome
(a) each party shall pay all its own costs and expenses, including without
limitation its own legal fees and expenses, and (b) joint expenses shall be
borne equally among the parties.
11. Recoupment. Notwithstanding anything to the contrary in this Letter
Agreement or any equity or other compensation award agreement between you and
the Company, you hereby acknowledge and agree that all compensation paid to you
by the Company, whether in the form of cash, the Company’s common stock or any
other form of property, will be subject to any compensation recapture policies
established by the Board (or any committee thereof) from time to time, in its
sole discretion, in order to comply with law, rules or other regulatory
requirements applicable to the Company or its employees including without
limitation any such policy that is intended to comply with (i) The Dodd-Frank
Wall Street Reform and Consumer Protection Act and any rules and regulations
promulgated thereunder and (ii) the Remuneration Code published by the UK
Financial Services Authority.

 

8



--------------------------------------------------------------------------------



 



            Very truly yours,

MARKETAXESS HOLDINGS INC.
      By:   /s/ Richard M. McVey       Richard M. McVey        Chief Executive
Officer   

Accepted and Agreed:

      /s/ T. Kelley Millet   T. Kelley Millet     Date:  January 19, 2011   

 

9



--------------------------------------------------------------------------------



 



EXHIBIT C
WAIVER AND GENERAL RELEASE
[DATE]
T. Kelley Millet
[ADDRESS]
Dear Kelley:
This Waiver and General Release (this “Agreement”) serves to memorialize the
terms of the termination of your employment with MarketAxess Holdings
Inc.(“MarketAxess”). The terms of this Agreement, including your right to the
payments and benefits referred to in Paragraph 2 below, are contingent upon and
subject to your executing and not revoking this Agreement. As used in this
Agreement, the terms “you” and “your” refer to T. Kelley Millet.
1 Termination of Employment.
You hereby acknowledge and agree that your employment with MarketAxess was
terminated effective [DATE] (the “Termination Date”), and that after the
Termination Date you will not represent yourself as being an employee, officer,
agent or representative of MarketAxess for any purpose. The Termination Date
will be the termination date of your employment for purposes of participation in
and coverage under all benefit plans and programs sponsored by or through
MarketAxess, except as otherwise provided in this Agreement.
2 Severance Payments and Benefits.
Subject to your full compliance with all of your obligations under this
Agreement, including but not limited to the covenants contained in Paragraphs 3
and 4, in addition to payment of all unpaid vested compensation and benefits
earned by you through the Termination Date ((a)-(d) below, the “Severance
Benefits”):
(a) You will continue to be paid your current semi-monthly pay of
[                    ] ($[_____]) per pay period (less standard applicable tax
withholdings and other deductions required by law), for a period of [_____]1
months from the Termination Date;
 

      1  
Insert applicable period from Section 4 of the Employment Agreement for payment
of base salary continuation.

 

10



--------------------------------------------------------------------------------



 



(b) You will be entitled to an amount equal to
[                                         ] ($[                     ])2, payable
in equal monthly installments (less standard applicable tax withholdings and
other deductions required by law), for a period of [_____]3 months from the
Termination Date;
(c) You will be paid any accrued and earned but unpaid annual bonus for
[                    ]4 that would have been paid but for your termination of
employment, payable when such annual bonus would have otherwise been paid to you
in accordance with the applicable annual performance incentive plan; and
(d) If you timely elect to continue health coverage under the [NAME OF HEALTH
PLAN] (the “Health Plan”) in accordance with COBRA, MarketAxess will pay your,
your spouse’s and your dependent’s continuation coverage premiums to the extent,
and for so long as you remain eligible for such continuation coverage under the
Health Plan and pursuant to applicable law, but in no event for more than
[_____]5 months from the Termination Date; provided, that the payments for such
continuation coverage shall be made only to the extent that such payments will
not (i) subject MarketAxess or any affiliate to any taxes or other penalties
under Section 4980D of the Code or (ii) otherwise cause a violation of
applicable law.
3 Employee’s General Release and Waiver.
(a) YOU HEREBY RELEASE MARKETAXESS AND ALL OF ITS AFFILIATES, AND ITS AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS, MEMBERS, EMPLOYEES, SUCCESSORS AND
ASSIGNS (COLLECTIVELY REFERRED TO HEREIN AS THE “RELEASEES”), JOINTLY AND
SEVERALLY, FROM ANY AND ALL CLAIMS, KNOWN OR UNKNOWN, WHICH YOU OR YOUR HEIRS,
SUCCESSORS OR ASSIGNS HAVE OR MAY HAVE AGAINST ANY RELEASEE ARISING ON OR PRIOR
TO THE DATE THAT YOU EXECUTE THIS AGREEMENT AND ANY AND ALL LIABILITY WHICH ANY
SUCH RELEASEE MAY HAVE TO YOU, WHETHER DENOMINATED CLAIMS, DEMANDS, CAUSES OF
ACTION, OBLIGATIONS, DAMAGES OR LIABILITIES ARISING FROM ANY AND ALL BASES,
HOWEVER DENOMINATED, INCLUDING BUT NOT LIMITED TO CLAIMS FOR WRONGFUL DISCHARGE,
ACCRUED BONUS OR INCENTIVE PAY, THE AGE DISCRIMINATION IN EMPLOYMENT ACT, THE
AMERICANS WITH DISABILITIES ACT OF 1990, THE FAMILY AND MEDICAL LEAVE ACT OF
1993, TITLE VII OF THE UNITED STATES CIVIL RIGHTS ACT OF 1964, 42 U.S.C. § 1981,
WORKERS ADJUSTMENT AND RETRAINING NOTIFICATION ACT, THE NEW YORK HUMAN
 

      2  
Insert amount based on applicable multiple for Average Bonus in accordance with
Section 4 of the Employment Agreement.
  3  
Insert applicable period from Section 4 of the Employment Agreement for payment
of Average Bonus.
  4  
Insert calendar year prior to year of termination.
  5  
Insert applicable period from Section 4 of the Employment Agreement for
continuation coverage.

 

11



--------------------------------------------------------------------------------



 



RIGHTS LAW, INCLUDING NEW YORK EXECUTIVE LAW § 296, § 8-107 OF THE
ADMINISTRATIVE CODE AND CHARTER OF NEW YORK CITY OR ANY OTHER FEDERAL, STATE, OR
LOCAL LAW AND ANY WORKERS’ COMPENSATION OR DISABILITY CLAIMS UNDER ANY SUCH
LAWS. THIS RELEASE IS FOR ANY AND ALL CLAIMS, INCLUDING BUT NOT LIMITED TO
CLAIMS ARISING FROM AND DURING YOUR EMPLOYMENT RELATIONSHIP WITH RELEASEES OR AS
A RESULT OF THE TERMINATION OF SUCH RELATIONSHIP. NOTWITHSTANDING ANY PROVISION
CONTAINED IN THIS AGREEMENT, THIS RELEASE IS NOT INTENDED TO INTERFERE WITH YOUR
RIGHT TO FILE A CHARGE WITH THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION OR ANY
STATE HUMAN RIGHTS COMMISSION IN CONNECTION WITH ANY CLAIM YOU BELIEVE YOU MAY
HAVE AGAINST ANY OF THE RELEASEES. HOWEVER, BY EXECUTING THIS AGREEMENT, YOU
HEREBY WAIVE THE RIGHT TO RECOVER IN ANY PROCEEDING YOU MAY BRING BEFORE THE
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION OR ANY STATE HUMAN RIGHTS COMMISSION OR
IN ANY PROCEEDING BROUGHT BY THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION OR ANY
STATE HUMAN RIGHTS COMMISSION ON YOUR BEHALF. THIS RELEASE IS FOR ANY RELIEF, NO
MATTER HOW DENOMINATED, INCLUDING, BUT NOT LIMITED TO, INJUNCTIVE RELIEF, WAGES,
BACK PAY, FRONT PAY, COMPENSATORY DAMAGES, OR PUNITIVE DAMAGES. THIS RELEASE
SHALL NOT APPLY TO ANY OBLIGATION OF MARKETAXESS PURSUANT TO THIS AGREEMENT.
YOU ACKNOWLEDGE THAT THE SEVERANCE BENEFITS THAT YOU WILL RECEIVE UNDER
PARAGRAPH 2 OF THIS AGREEMENT REPRESENT GOOD AND VALUABLE CONSIDERATION FOR YOUR
ENTERING INTO THIS AGREEMENT TO WHICH YOU OTHERWISE DID NOT HAVE A RIGHT.
(b) In the event there is presently pending any action, suit, claim, charge or
proceeding with any federal, state or local court or agency relating to any
claim within the scope of Paragraph 3(a), or if such a proceeding is commenced
in the future, you shall, to the extent permitted by law, promptly withdraw it,
with prejudice, to the extent that you have the power to do so.
(c) Nothing in this Agreement shall affect your vested rights, if any, to any
equity award granted to you under the MarketAxess equity incentive plan(s). Your
rights to benefits under any such plan(s) will be determined in accordance with
the terms of such plan(s) and your award agreements.
(d) Nothing in this Agreement shall affect your vested rights, if any, to
retirement benefits under any 401(k) retirement plan(s) offered by MarketAxess.
Your rights to benefits under any such 401(k) Plan(s) and any other employee
benefits plans will be determined in accordance with the terms of such plans.

 

12



--------------------------------------------------------------------------------



 



(e) Nothing in this Agreement shall affect your eligibility for indemnification
in accordance with MarketAxess’s certificate of incorporation, bylaws or other
corporate governance document, or any applicable insurance policy, with respect
to any liability you incurred or might incur as an employee, officer or director
of MarketAxess.
(f) You will receive payment for any accrued, unused vacation days.
4 Other Agreements.
(a) Return of Documents. You agree that on or before [_____], 20_____, you will
return to MarketAxess all property and all information concerning the business
of MarketAxess in your possession, custody or control that has been furnished to
you or is held by you, at your office, residence or elsewhere, and shall not
retain any copies, duplicates, reproductions or excepts thereof. If necessary,
arrangements will be made by MarketAxess to ship MarketAxess property from your
home to MarketAxess at no cost to you.
(b) Compliance with Existing Agreements. You agree to comply with the
confidential information statement and the intellectual property, and
non-competition agreement that you previously executed which shall remain in
full force and effect and which are expressly incorporated herein.
(c) Non-Disparagement. You shall not make any public statements, encourage
others to make statements or release information intended to disparage or defame
MarketAxess, any of its affiliates or any of their respective directors or
officers. Notwithstanding the foregoing, nothing in this Paragraph 4(c) shall
prohibit you from making truthful statements when required by order of a court
or other body having jurisdiction or as required by law.
(d) Future Cooperation. You agree to reasonably cooperate with MarketAxess and
its counsel (including attending meetings) with respect to any claim, arbitral
hearing, lawsuit, action or governmental or other investigation relating to the
conduct of the business of MarketAxess or its affiliates and agree to provide
full and complete disclosure to MarketAxess and its counsel in response to any
inquiry in connection with any such matters, without further compensation
(except as to reasonable out-of-pocket expenses actually incurred by you in
complying with this provision) and agree to cooperate with any other reasonable
inquiry of MarketAxess.
(e) Forfeitures in Event of Breach. You acknowledge and agree that,
notwithstanding any other provision of this Agreement, in the event this
Agreement does not become effective as provided in Paragraph 9, below, or you
materially breach any of your obligations under Paragraphs 3 or 4 of this
Agreement, you shall forfeit your right to receive the Severance Benefits that
have not been paid or provided to you as of the date of such forfeiture and you
shall be liable to MarketAxess for liquidated damages in the amount of the
consideration already paid pursuant to Paragraph 2, above.

 

13



--------------------------------------------------------------------------------



 



5 Remedies.
You acknowledge and agree that the covenants, obligations and agreements
contained in Paragraph 4 herein relate to special, unique and extraordinary
matters and that a violation of any of the terms of such covenants, obligations
or agreements will cause MarketAxess irreparable injury for which adequate
remedies are not available at law. Therefore, you agree that MarketAxess shall
be entitled to an injunction, restraining order or such other equitable relief
(without the requirement to post bond or any other security) as a court of
competent jurisdiction may deem necessary or appropriate to restrain you from
committing any violation of such covenants, obligations or agreements. These
injunctive remedies are cumulative and in addition to any other rights and
remedies MarketAxess may have. MarketAxess and you hereby irrevocably submit to
the exclusive jurisdiction of the courts of New York, and the Federal courts of
the United States of America, in each case located in New York City, in respect
of the injunctive remedies set forth in this Paragraph 5 and the interpretation
and enforcement of this Paragraph 5 insofar as such interpretation and
enforcement relate to any request or application for injunctive relief in
accordance with the provisions of this Paragraph 5, and the parties hereto
hereby irrevocably agree that (a) the sole and exclusive appropriate venue for
any suit or proceeding relating solely to such injunctive relief shall be in
such a court, (b) all claims with respect to any request or application for such
injunctive relief shall be heard and determined exclusively in such a court,
(c) any such court shall have exclusive jurisdiction over the person of such
parties and over the subject matter of any dispute relating to any request or
application for such injunctive relief, and (d) each hereby waives any and all
objections and defenses based on forum, venue or personal or subject matter
jurisdiction as they may relate to an application for such injunctive relief in
a suit or proceeding brought before such a court in accordance with the
provisions of this Paragraph 5, provided that MarketAxess may seek to enforce
any such injunctive relief in any court of competent jurisdiction.
6 No Admission.
This Agreement does not constitute an admission of liability or wrongdoing of
any kind by MarketAxess or its affiliates.
7 Heirs and Assigns.
The terms of this Agreement shall be binding on the parties hereto and their
respective successors and assigns.
8 General Provisions.
(a) Integration. This Agreement constitutes the entire understanding of
MarketAxess and you with respect to the subject matter hereof and supersedes all
prior understandings or agreements, written or oral between you and MarketAxess
except for those agreements that are expressly incorporated herein. The terms of
this Agreement may be changed, modified or discharged only by an instrument in
writing signed by the parties hereto. A failure of MarketAxess or you to insist
on strict compliance with any provision of this Agreement shall not be deemed a
waiver of such provision or any other provision hereof. In the event that any
provision of this Agreement is determined to be so broad as to be unenforceable,
such provision shall be interpreted to be only so broad as is enforceable.

 

14



--------------------------------------------------------------------------------



 



(b) Choice of Law. This Agreement shall be construed, enforced and interpreted
in accordance with and governed by the laws of the state of New York excluding
rules of law that would lead to the application of the laws of any other
jurisdiction.
(c) Construction of Agreement. The rule of construction to the effect that
ambiguities are resolved against the drafting party shall not be employed in the
interpretation of this Agreement. Rather, the terms of this Agreement shall be
construed fairly as to both parties hereto and not in favor or against either
party.
(d) Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which counterpart,
when so executed and delivered, shall be deemed to be an original and all of
which counterparts, taken together, shall constitute but one and the same
Agreement.
9 Knowing and Voluntary Waiver.
You acknowledge that you received a copy of this Agreement on [DATE] and that
you reviewed and understand all of its provisions. You acknowledge that you have
been advised to consult with an attorney prior to executing this Agreement, and
you have been given the opportunity to consider this Agreement for 21 days. You
further acknowledge that by your free and voluntary act of signing below, you
agree to all terms of this Agreement and intend to be legally bound thereby.
If you wish to enter into this Agreement, you must sign it and return it to
MarketAxess Holdings Inc., 299 Park Avenue, 10th Floor, New York, NY 10171,
Attention: Head of Human Resources, no earlier than your Termination Date and no
later than [DATE].
This Agreement shall not become effective until the eighth (8th) day following
the date on which you sign this Agreement (“Effective Date”). You may at any
time prior to the Effective Date revoke this Agreement delivering a notice in
writing of such revocation to MarketAxess Holdings Inc., 299 Park Avenue, 10th
Floor, New York, NY 10171, Attention: Head of Human Resources. In the event you
revoke this Agreement prior to the eight (8th) day after the execution thereof,
this Agreement, and the promises contained herein shall become null and void.

            MARKETAXESS HOLDINGS INC.
      By:           Name:           Title:      

 

15



--------------------------------------------------------------------------------



 



            ACCEPTED:           T. Kelley Millet   

Acknowledgment
On the  _____  day of  _____, 20_____, before me personally came T. Kelley
Millet, to me known and known to be to be the person described herein, and who
executed, the foregoing Waiver and General Release, and duly acknowledged to me
that he executed the same.

                    Notary Public    
 
           
Date: 
                   
 
            Commission Expires:        
 
     
 
   

 

16